*768In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Sproat, J.), dated June 4, 2007, as denied that branch of his motion which was for summary judgment dismissing the cause of action sounding in strict liability.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
On the evening of December 31, 2004 the then three-year-old infant plaintiff Crysta Dykeman, along with her parents and her older brother Thomas, arrived as invited guests at the defendant’s home. The occasion marked the family’s second visit to the defendant’s home. According to the deposition testimony of Crysta’s parents, upon their family’s arrival for both visits, the defendant’s dog barked, snarled, growled, and bared its teeth at them, but on each occasion the dog then complied with the defendant’s order to lie down. Upon entering the home for the second visit, Crysta’s mother told Crysta not to go near the dog. In his deposition testimony, the defendant denied that his dog had ever growled, snarled, or bared its teeth at Crysta or her family. Also according to the defendant’s deposition testimony, prior to this incident, in the eight years he had owned the dog, it had never bitten anyone. It is undisputed that at no point during the two visits did the defendant restrain or muzzle the dog, nor did he supervise the dog in Crysta’s presence.
The first visit proceeded without incident. However, approximately 30 to 45 minutes after Crysta’s arrival for the second visit, while no one was directly supervising either Crysta or the dog, and with no evidence that Crysta provoked the dog, the dog bit Crysta in the face, which allegedly resulted in injuries including, inter alia, a severed left lower eyelid and lower left tear duct, and a lacerated upper and lower left lip. Crysta’s injuries required surgical repair, and after initially being transported by ambulance to Vassar Brothers Hospital, she was ultimately treated at the New York Eye and Ear Infirmary.
Crysta, with her mother suing derivatively, commenced this action to recover damages for her personal injuries, asserting, *769among other things, a cause of action sounding in strict liability. After joinder of issue and completion of discovery, the defendant moved, inter alia, for summary judgment dismissing the cause of action sounding in strict liability, which the Supreme Court denied.
Preliminarily, the drastic remedy of summary judgment should be granted only if there are no material issues of fact (see Andre v Pomeroy, 35 NY2d 361, 364 [1974]; Akseizer v Kramer, 265 AD2d 356 [1999]). On a motion for summary judgment, the function of the court is not to determine issues of fact or credibility, but merely to determine the existence of such issues (see Tunison v D.J. Stapleton, Inc., 43 AD3d 910 [2007]; Kolivas v Kirchoff, 14 AD3d 493 [2005]; Scott v Long Is. Power Auth., 294 AD2d 348 [2002]). Moreover, since summary judgment is the procedural equivalent of a trial, it must be denied if any doubt exists as to a triable issue or where a material issue of fact is arguable (see Celardo v Bell, 222 AD2d 547, 548 [1995]). Further, in deciding such a motion, the facts alleged by the nonmovant and inferences that may be drawn therefrom must be accepted as true (see Doize v Holiday Inn Ronkonkoma, 6 AD3d 573, 574 [2004]; Mosheyev v Pilevsky, 283 AD2d 469 [2001]).
Where a pet owner knows or should have known of his or her pet’s vicious propensities, he or she is strictly liable “for the harm the animal causes as a result of those propensities” (Collier v Zambito, 1 NY3d 444, 448 [2004]; see Bernstein v Penny Whistle Toys, Inc., 10 NY3d 787 [2008]; Bard v Jahnke, 6 NY3d 592 [2006]). In the absence of proof that the pet had bitten someone on a prior occasion, knowledge of vicious propensities may be raised “by evidence that it had been known to growl, snap or bare its teeth” (Collier v Zambito, 1 NY3d at 447).
The defendant established, prima facie, his entitlement to judgment as a matter of law dismissing the cause of action sounding in strict liability with evidence that he neither knew nor should have known of the dog’s vicious propensities (see Bard v Jahnke, 6 NY3d 592, 599 [2006]; Collier v Zambito, 1 NY3d 444, 446 [2004]; Galgano v Town of N. Hempstead, 41 AD3d 536 [2007]; Blackstone v Hayward, 304 AD2d 941 [2003]). In opposition, the plaintiffs raised a question of fact as to whether the defendant should have known of his dog’s vicious propensities with evidence that upon each of Crysta’s two arrivals at the defendant’s home, the dog growled, barked, snarled, and bared its teeth directly at her and her family, which exceeds normal canine behavior of barking and growling (see Bard v Jahnke, 6 NY3d at 599; Collier v Zambito, 1 NY3d at 447; Marek *770v Burmester, 37 AD3d 668, 669 [2007]). Unlike Brooks v Parshall (25 AD3d 853 [2006]), in which the dog never displayed aggression toward the child it later bit, and the injured child’s parents had allowed the child to play with the dog, here, the dog allegedly twice bared its teeth directly at Crysta and her family, and Crysta’s mother specifically warned Crysta not to go near the dog. Moreover, the conflicting deposition testimony of Crysta’s parents and the defendant as to whether the dog, among other things, bared its teeth at Crysta and her family, presents a credibility issue for the jury (see Williams v Bonowicz, 296 AD2d 401 [2002]). Accordingly, the Supreme Court properly denied that branch of the defendant’s motion which was for summary judgment dismissing the cause of action sounding in strict liability. Fisher, J.E, Ritter and McCarthy, JJ., concur.